PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


AMERICAN MANAGEMENT SERVICES,         
LLC, d/b/a Pinnacle,
               Plaintiff-Appellant,
                v.                          No. 12-1274

DEPARTMENT OF THE ARMY,
              Defendant-Appellee.
                                      
        Appeal from the United States District Court
     for the Eastern District of Virginia, at Alexandria.
            T. S. Ellis, III, Senior District Judge.
                 (1:11-cv-00442-TSE-TCB)

                 Argued: October 23, 2012

                 Decided: January 9, 2013

     Before TRAXLER, Chief Judge, and WYNN and
              THACKER, Circuit Judges.



Affirmed by published opinion. Chief Judge Traxler wrote the
opinion, in which Judge Wynn and Judge Thacker joined.


                        COUNSEL

ARGUED: C. Allen Foster, GREENBERG TRAURIG, LLP,
Washington, D.C., for Appellant. Julie Ann Edelstein,
OFFICE OF THE UNITED STATES ATTORNEY, Alexan-
2    AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY
dria, Virginia, for Appellee. ON BRIEF: Joe R. Reeder, Eric
C. Rowe, GREENBERG TRAURIG, LLP, Washington, D.C.,
for Appellant. Neil H. MacBride, United States Attorney,
Alexandria, Virginia, for Appellee.


                         OPINION

TRAXLER, Chief Judge:

   This dispute focuses on communications between Clark
Realty Capital, LLC ("Clark") and the Department of the
Army ("Army"). The appellant, American Management Ser-
vices, LLC, d/b/a Pinnacle ("Pinnacle"), claims that the Army
unlawfully withheld many of these communications in viola-
tion of the Freedom of Information Act ("FOIA"). The district
court granted summary judgment to the Army, and Pinnacle
appeals from that judgment. For the reasons that follow, we
affirm.

                              I.

   Acting under the authority granted to it by the Military
Housing Privatization Initiative, see 10 U.S.C. §§ 2871-2885,
the Army has privatized family housing at several Army
installations, including Fort Benning in Georgia and Fort
Belvoir in Virginia. To effect this privatization, according to
the parties, the Army sought bids from the private sector to
develop, own, operate, manage, and maintain family housing.
At both Fort Benning and Fort Belvoir, Clark teamed up with
Pinnacle to compete for the housing projects.

   At Fort Benning, Clark and Pinnacle formed Clark Pinnacle
Benning, LLC ("CPBenning"). Clark owned 70% of CPBen-
ning and served as its managing member. Pinnacle owned the
remaining 30% of CPBenning. Once CPBenning was awarded
the housing project, CPBenning and the Army formed Fort
      AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY                3
Benning Family Communities, LLC ("FBFC"), with CPBen-
ning owning 51% of FBFC and the Army owning the remain-
ing 49%. Clark served as the managing member of FBFC.
American Management Services East, LLC ("AMSE"), a sub-
sidiary of Pinnacle, served as the property manager for FBFC.

   The arrangement at Fort Belvoir was slightly different and
more complicated. Clark and Pinnacle initially formed two
entities: Clark Pinnacle Belvoir, LLC ("CPBelvoir") and
Belvoir Holdings, LLC. These two entities, owned 70% by
Clark and 30% by Pinnacle, then formed Fort Belvoir Resi-
dential Communities, LLC ("FBRC"). Clark served as the
managing member for FBRC, and AMSE served as its prop-
erty manager.1 The Army did not own any part of FBRC;
however, Belvoir Land, LLC, an entity owned 49% by the
Army and 51% by CPBelvoir, leased land to FBRC for the
development of housing.

                                   II.

   In 2010, Clark contends it discovered evidence of alleged
fraud being committed by Pinnacle.2 As a result, by May
2010, Clark had decided to appoint a replacement property
manager for both FBFC and FBRC and to initiate litigation
against Pinnacle. In order for FBFC and FBRC to appoint a
replacement property manager and to initiate litigation, how-
ever, Clark was obligated by the companies’ operating agree-
ments to obtain the Army’s approval. Clark met with the
Army on May 6, 2010, and provided the Army with a binder
of documents prepared by Clark’s outside counsel, Kirkland
& Ellis. The documents contained in the binder were meant
to provide the Army with evidence of the fraudulent conduct
  1
     Although AMSE, and not Pinnacle, was the actual property manager,
we will hereinafter refer to AMSE as Pinnacle for the sake of simplicity.
   2
     Pinnacle disputes that it was acting fraudulently. We do not address
whether Pinnacle was in fact acting fraudulently, and we mention the
alleged fraud for background purposes only.
4    AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY
that Clark alleged. After viewing these documents, the Army,
on May 14, 2010, approved of Clark’s proposed course of
action. Six days later, Clark, on behalf of FBFC and FBRC,
filed a lawsuit against Pinnacle in the Superior Court of Mus-
cogee County, Georgia (the "Georgia litigation"), seeking,
among other things, a declaratory judgment that the property
management agreements at Forts Benning and Belvoir were
automatically terminated as a result of Pinnacle’s alleged mis-
conduct. The Army is not a party to the Georgia litigation.
However, after the Army gave its approval to Clark, and dur-
ing the pendency of the Georgia litigation, which is ongoing,
Clark and the Army continued to correspond about the litiga-
tion and about the management of the military housing proj-
ects generally.

   Through the discovery process in the Georgia litigation,
Pinnacle sought the binder provided to the Army by Clark and
various other communications between Clark and
FBFC/FBRC. FBFC and FBRC objected to the discovery
requests, asserting various privileges. Instead of moving to
compel disclosure of these documents or challenging the
validity of the assertions of privilege, Pinnacle submitted a
FOIA request to the Army. In that request, Pinnacle sought,
among other things, "[a]ll records of any nature referring
directly to pending litigation or matters known to be directly
related to" the Georgia litigation and "[a]ll records submitted
or requested by Clark." J.A. 344. On February 24, 2011, a
government official provided Pinnacle with an interim release
of 48 documents. Believing that this interim release was unre-
sponsive to its FOIA request and that the Army had violated
FOIA by failing to timely respond to its request, Pinnacle
filed the instant FOIA action in the Eastern District of Vir-
ginia. In its complaint, Pinnacle sought a declaration that the
Army had violated FOIA and sought an order compelling the
Army to produce all responsive records and provide Pinnacle
with an index of all responsive documents, pursuant to
Vaughn v. Rosen, 484 F.2d 820, 827-28 (D.C. Cir. 1973)
(requiring agencies to correlate documents withheld with a
      AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY          5
specific FOIA exemption and the agency’s nondisclosure jus-
tification).

   On May 20, 2011, the Army issued its final administrative
decision on Pinnacle’s FOIA request. In that decision, the
Army acknowledged that 929 pages of responsive documents
remained after accounting for the interim release of 48 pages.
Of the 929 pages of responsive documents, the Army released
7 pages, withheld 383 pages claiming they were either in Pin-
nacle’s possession already or contained only boilerplate lan-
guage,3 and withheld the remaining 344 pages based on
Exemptions 4 and 5 of FOIA. See 5 U.S.C. § 552(b)(4), (5).
Subsequent to this administrative release, the Army answered
Pinnacle’s complaint, filed a motion for summary judgment,
and attached a Vaughn index to the motion. Pinnacle opposed
the Army’s motion and filed a cross-motion for summary
judgment.

   In addressing these motions, the district court first grouped
the documents at issue into three separate categories, an orga-
nizational approach that we will follow. Category A contained
correspondence and memoranda internal to the Army; Cate-
gory B contained correspondence between the Army and
Clark or between the Army and Clark’s outside counsel; and
Category C contained documents submitted by Clark to the
Army. The district court found that the Category A and B
documents fell within Exemption 5 of FOIA, see 5 U.S.C.
§ 552(b)(5), and that the Category C documents fell within
Exemption 4 of the statute, see id. § 552(b)(4). The district
court, therefore, denied Pinnacle’s motion and granted the
Army’s motion. Pinnacle now appeals from that grant of sum-
mary judgment.
  3
   The Army nonetheless expressed its willingness to make these 383
pages available, subject to standard duplication fees.
6       AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY
                                    III.

   "The basic purpose of FOIA is to ensure an informed citi-
zenry, vital to the functioning of a democratic society, needed
to check against corruption and to hold the governors
accountable to the governed." NLRB v. Robbins Tire & Rub-
ber Co., 437 U.S. 214, 242 (1978). Accordingly, under FOIA,
when "any person" makes a sufficiently specific and reason-
able request for records from a government agency, the
agency "shall make the records promptly available." 5 U.S.C.
§ 552(a)(3)(A). However, because "public disclosure is not
always in the public interest," Baldrige v. Shapiro, 455 U.S.
345, 352 (1982), the statute contains nine exemptions that "re-
flect a wide array of concerns," Hunton & Williams v. DOJ,
590 F.3d 272, 277 (4th Cir. 2010), and "are designed to safe-
guard various public interests against the harms that would
arise from overbroad disclosure," Hanson v. U.S. Agency for
Int’l Dev., 372 F.3d 286, 290 (4th Cir. 2004).

   "FOIA exemptions are to be narrowly construed." FBI v.
Abramson, 456 U.S. 615, 630 (1982). The government has
"[t]he burden of demonstrating that a requested document
falls under an exemption," Hunton & Williams, 590 F.3d at
276, which it can satisfy "by describing the withheld material
with reasonable specificity and explaining how it falls under
one of the enumerated exemptions," Hanson, 372 F.3d at 290.
Whether a document falls within a prescribed exemption, and
therefore whether a district court properly granted the govern-
ment summary judgment, is a question of law that we review
de novo. See Ethyl Corp. v. EPA, 25 F.3d 1241, 1246 (4th Cir.
1994).

  On appeal, Pinnacle challenges the district court’s ruling
with respect to the documents in Categories B and C only.4
    4
    Pinnacle does not challenge on appeal the district court’s grant of sum-
mary judgment with respect to the Category A documents. Before the dis-
trict court, Pinnacle also objected to the Army’s declarations, the adequacy
      AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY                   7
Following the order in which the parties have raised these
issues in their briefing, we begin by addressing the Category
C documents.

                                    A.

   The bulk of the Category C documents were prepared by
Clark’s outside counsel and were contained in the binder
Clark gave to the Army when seeking its approval to appoint
a replacement property manager and to initiate litigation.5 The
district court concluded that the Category C documents fell
within Exemption 4, which provides that FOIA "does not
apply to matters that are . . . (4) trade secrets and commercial
or financial information obtained from a person and privi-
leged or confidential." 5 U.S.C. § 552(b)(4). To establish that
Exemption 4 applies, the government must therefore show
that the documents at issue are (1) trade secrets or commercial
or financial information, (2) that were obtained from a person
outside the government, and (3) are privileged or confidential.
Acumenics Research & Tech. v. DOJ, 843 F.2d 800, 807 (4th
Cir. 1988). Pinnacle concedes that the Army can satisfy the

of the Army’s search for responsive documents, and the accuracy of the
Army’s Vaughn index. Pinnacle also argued before the district court that
the Army did not reasonably segregate releasable information. The district
court found these four contentions to be without merit, and Pinnacle has
not raised them on appeal.
   5
     According to the district court,
    [t]hese documents include timelines and tables created at the
    direction of Clark’s outside counsel that relate to Pinnacle’s
    alleged wrongdoing, notes taken during interviews with person-
    nel relating to the allegations of misconduct, and internal reports
    detailing the alleged wrongdoing and evaluating the project’s
    internal financial controls. Other documents in the binder that
    were selected and organized by Clark’s outside counsel from a
    larger universe of documents include selected emails, invoices,
    invoice logs, checks, and work orders.
J.A. 837-38.
8    AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY
first two elements of this test because the Category C docu-
ments were commercial in nature and were obtained from a
person outside of the government. The only question, then, is
whether the Category C documents are privileged or confi-
dential.

   Pinnacle and the Army focus their Category C arguments
on confidentiality and give short shrift to the issue of privi-
lege, mentioning the issue mostly in footnotes in their briefs.
And the district court, upon finding the Category C docu-
ments to be confidential, did not reach the issue of privilege.
Because we agree that the documents are confidential, we
likewise do not address the question of privilege.

   Adopting a test formulated by the D.C. Circuit in National
Parks & Conservation Association v. Morton, 498 F.2d 765
(D.C. Cir. 1974) (the "National Parks Test"), we have held
that "[i]nformation is confidential if its disclosure is likely to
(1) ‘impair the Government’s ability to obtain necessary
information in the future,’ or (2) ‘cause substantial harm to
the competitive position of the person from whom the infor-
mation was obtained.’" Acumenics Research & Tech., 843
F.2d at 807 (quoting Nat’l Parks & Conservation Ass’n, 498
F.2d at 770). The Army does not attempt to justify its Cate-
gory C withholdings under the competitive-position prong of
this test. Therefore, in determining whether the Category C
documents are confidential and, thus, fall within Exemption
4, we resolve only the narrow issue of whether the Army sat-
isfied its burden of showing that disclosure of the documents
would "impair the Government’s ability to obtain necessary
information in the future." Id. (internal quotation marks omit-
ted).

   To satisfy its burden, the Army provided the district court
with two affidavits. Ronald J. Buchholz, the Army’s Asso-
ciate Deputy General Counsel, stated in his affidavit that pub-
lic disclosure of documents similar to the Category C
documents would likely result in Clark or a similar entity
     AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY          9
being "less willing to share information with the Army,"
which would "adversely impact[ ] . . . decision-making pro-
cess[es] with regard to taking actions on behalf of a housing
LLC." J.A. 67. And Joseph F. Calcara, Deputy Assistant Sec-
retary of the Army for Installations, Housing, and Partner-
ships, likewise concluded that "to ensure that the Army’s
access to high quality information is not impeded, . . . the
Army [must] keep information provided by [Clark and simi-
larly situated entities] confidential to the maximum extent
permitted by applicable law." J.A. 770. Giving substantial
weight to these affidavits as we are required to do, see 5
U.S.C. § 552(a)(4)(B), we find, in our de novo review, that
public disclosure of the Category C documents would impair
the government’s ability to obtain necessary information in
the future.

   The Category C documents, most of which were prepared
by Clark’s outside counsel, include audit reports, other inter-
nal documents, and investigative findings. Clark’s purpose in
providing these documents to the Army was to present the
Army with evidence of Pinnacle’s alleged wrongdoing in
order to get the Army’s approval to terminate and sue Pinna-
cle. Therefore, as indicated in the Vaughn index, the docu-
ments contained internal financial and business information
about FBFC and FBRC, as well as evidence of the delibera-
tive processes used by counsel for Clark to cull down the rele-
vant documents and present them in a manner to achieve
Clark’s objective. We have no hesitation in concluding that
Clark would prefer not to disclose such documents to the pub-
lic. Disclosure, in our view, would likely have a chilling
effect on a company’s decision to initiate litigation in the first
place, or, alternatively, to provide a government agency with
the same quality and quantity of information that it might oth-
erwise receive. Accordingly, we conclude that public disclo-
sure would impair the government’s ability to get this
necessary information in the future and that the documents in
10    AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY
Category C are, therefore, confidential and fall within Exemp-
tion 4.6

  Acknowledging that the Army, and not Pinnacle, has the
burden to establish application of a FOIA exemption, we
nonetheless briefly address Pinnacle’s arguments on appeal.
  6
    In Critical Mass Energy Project v. Nuclear Regulatory Commission,
975 F.2d 871 (D.C. Cir. 1992) (en banc), the D.C. Circuit reaffirmed the
National Parks Test but confined its application "to information that per-
sons are required to provide the Government." 975 F.2d at 872 (emphasis
added). With regard to information "given to the Government voluntarily,"
the D.C. Circuit held that such information is confidential "if it is of a kind
that the provider would not customarily make available to the public." Id.
(emphasis added) ("Critical Mass Test"). Although these tests address dif-
ferent factual scenarios, we note that the considerations made under each
test are not mutually exclusive. Confidentiality under the Critical Mass
Test is broader than confidentiality under the National Parks Test, but it
includes many, if not all, of the same considerations. In other words, if
public disclosure of a document is likely to impair the government’s abil-
ity to obtain necessary information in the future or cause substantial harm
to a company’s competitive position, that document will most certainly
also contain information that the provider would not customarily make
available to the public.
   The Army urges us to adopt and apply the Critical Mass Test, through
which it may more easily establish the confidentiality of the Category C
documents. We have not previously adopted the Critical Mass Test, see
Wickwire Gavin, P.C. v. United States Postal Serv., 356 F.3d 588, 597
(4th Cir. 2004) (declining to "decide which test governs within the Fourth
Circuit for determining whether information is confidential"), and we need
not do so in this case. We acknowledge that if we were to adopt the Criti-
cal Mass Test, this case would present a unique circumstance because
Clark’s disclosures to the Army have both voluntary and obligatory ele-
ments. However, because we find that the Category C documents are con-
fidential under the more stringent National Parks Test, we need not
address the applicability of the less cumbersome Critical Mass Test,
through which the documents would be clearly confidential. Cf. McDon-
nell Douglas Corp. v. Nat’l Aeronautics & Space Admin., 180 F.3d 303,
305-06 (D.C. Cir. 1999) (expressing difficulty in ascertaining the voluntar-
iness of a private company’s bid for a government contract but finding
documents confidential under the more stringent National Parks Test by
assuming, arguendo, that the disclosure was involuntary).
     AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY        11
Pinnacle did not provide the district court with an affidavit
attempting to controvert the conclusions of Buchholz and Cal-
cara with regard to future impairment. Instead, Pinnacle first
argues that the impairment test for confidentiality is altogether
inapposite. According to Pinnacle, because Clark was con-
tractually obligated to get the Army’s approval, public disclo-
sure of documents would never impair the government’s
ability to obtain them. This contention misses the point. It is
true that Clark was contractually obligated to get the Army’s
approval to terminate Pinnacle’s property management con-
tracts and to sue Pinnacle. However, Clark was under no obli-
gation to take the actions in the first place, nor was it
obligated to provide the Army with a certain quantity or qual-
ity of information pursuant to the parties’ operating agree-
ments. A chilling effect on these decisions—the decision to
initiate litigation and the decision to provide thorough and
exhaustive documentation—would no doubt impair the gov-
ernment’s ability to obtain necessary information about possi-
ble fraud and mismanagement. In the context of a public-
private partnership, if the cost of reporting fraud and misman-
agement involved public disclosure of confidential financial
and business information, private companies would be less
apt to report fraud, and less fraud would, therefore, be uncov-
ered. In this case, the fact that Clark had to get the Army’s
approval under the parties’ agreements if it chose to initiate
litigation is not determinative in the impairment calculus in
our view.

   Pinnacle also contends that any additional or more thor-
ough information that might be provided under an assurance
of its nondisclosure "is not the ‘necessary’ information FOIA
seeks to ensure is available in the future." Brief of Appellant
at 17. But whether Pinnacle thinks the information is "neces-
sary" is not the relevant inquiry. See 9 to 5 Org. for Women
Office Workers v. Fed. Reserve, 721 F.2d 1, 10 (1st Cir. 1983)
(interpreting the word "necessary" in Exemption 4 "to reflect
Congress’ purpose to protect information which would be
particularly helpful to agency officials in carrying out their
12   AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY
mandate" and rejecting argument that information withheld
"must be ‘necessary’ in the sense of being absolutely essential
to the operations of the agency or to the governing process
itself" (first emphasis added)); see also National Parks, 498
F.2d at 767 ("Unless persons having necessary information
can be assured that it will remain confidential, they may
decline to cooperate with officials and the ability of the Gov-
ernment to make intelligent, well informed decisions will be
impaired." (emphasis added)). Thus, contrary to Pinnacle’s
assertions, we find that in the context of the public-private
partnerships at issue in this case, having thorough and high-
quality information "would be particularly helpful" to the
Army in making "intelligent, well informed decisions" about
whether to take action against Pinnacle for its alleged wrong-
doing.

                              B.

   We turn now to the Category B documents and consider
whether they fall within Exemption 5. The Category B docu-
ments consist of communications between the Army and
Clark or between the Army and Clark’s outside counsel, all
of which took place after May 14, 2010, when the Army gave
Clark its approval to initiate a lawsuit. The district court
found that the Category B documents fell within Exemption
5, which excludes from the FOIA disclosure obligation "inter-
agency or intra-agency memorandums or letters which would
not be available by law to a party other than an agency in liti-
gation with the agency." 5 U.S.C. § 552(b)(5). To fall within
Exemption 5, a document must (1) be inter- or intra-agency
and (2) fall within a discovery privilege. See Rein v. U.S.
Patent & Trademark Office, 553 F.3d 353, 371 (4th Cir.
2009). On appeal, Pinnacle does not challenge the Army’s
ability to establish that the communications are privileged,
and we find that the government can satisfy the privilege
prong. Thus, we are left to resolve the issue of whether the
Category B documents are inter- or intra-agency documents.
     AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY       13
                               1.

   Although Clark, the source of the documents, is not a gov-
ernment agency, "in some circumstances a document prepared
outside the Government may nevertheless qualify as an ‘intra-
agency’ memorandum under Exemption 5." Dep’t of the Inte-
rior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 9
(2001). One such circumstance, relied upon by the district
court, is where the common interest doctrine applies. See
Hunton & Williams, 590 F.3d at 277. "The common interest
doctrine permits parties whose legal interests coincide to
share privileged materials with one another in order to more
effectively prosecute or defend their claims." Id. We "care-
fully scrutinize[ ]" a government agency’s assertion of a com-
mon interest. Id. at 274. Therefore, for the common interest
doctrine to apply in the context of Exemption 5, "an agency
must show that it had agreed to help another party prevail on
its legal claims at the time of the communications at issue
because doing so was in the public interest." Id. The common
interest doctrine does not require a written agreement, see id.
at 287, nor does it require that both parties to the communica-
tions at issue be co-parties in litigation, see In re Grand Jury
Subpoenas, 902 F.2d 244, 249 (4th Cir. 1990) (collecting
cases). However, there must be an agreement or a meeting of
the minds. See Hunton & Williams, 590 F.3d at 285, 287.
"[M]ere ‘indicia’ of joint strategy as of a particular point in
time are insufficient to demonstrate that a common interest
agreement has been formed." Id. at 285.

   To satisfy its burden of establishing the requisite meeting
of the minds or agreement to pursue a joint legal strategy, the
Army, as before, provided the court with declarations from
Joseph F. Calcara and Ronald J. Buchholz. Calcara first
emphasized the Army’s financial interests in the wellbeing of
the military housing projects by noting that the Army is a
49% owner of the entities that control the housing projects
and that the Army receives most of the net operating income
generated by the housing projects. As a result of this financial
14   AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY
interest, Calcara further discussed the Army’s joint legal
interest with Clark, explaining that

     the Army has a clear interest in both the manner in
     which the litigation with Pinnacle is conducted and
     how the litigation is resolved. The Army’s interest is
     common to that of [Clark] since every dollar spent
     on litigation expenses either reduces the amount of
     project net income that is available to recapitalize the
     Projects’ housing stock or increases the likelihood
     that the Projects will recover some or all of the mon-
     etary damages suffered by the Projects because of
     fraudulent activities perpetrated against the Projects
     by Pinnacle employees.

J.A. 771. Buchholz reiterated that "[t]he Army . . . shares a
common interest with Clark in the ongoing [Georgia] litiga-
tion," and he further stated that "[t]his common interest
derives . . . from [the] Army and Clark’s pre-existing business
relationship, . . . through which Clark [as the managing mem-
ber] has an obligation to protect those housing LLCs’ inter-
ests, through litigation if necessary." J.A. 68. Finally,
Buchholz focused on the Army and Clark’s actual agreement,
specifying that "the common interest derives from the deci-
sion of Mr. Calcara . . . to agree with, and approve, Clark’s
proposed course of action in initiating litigation." J.A. 69. He
further stated, "Although not reduced to writing, the Army
and Clark effectively formed a common interest on May 14
when the Army approved Clark’s course of action. The
actions Clark has taken benefit Soldiers, and thus they are in
the Army’s interests." J.A. 69.

   Pinnacle does not persist in objecting to these affidavits as
it did before the district court. Because we have "no reason to
question the good faith of the [Army]," we are "entitled to
accept the credibility of the affidavits." Spannaus v. DOJ, 813
F.2d 1285, 1289 (4th Cir. 1987) (internal quotation marks
omitted); see also 5 U.S.C. § 552(a)(4)(B) ("[A] court shall
      AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY                       15
accord substantial weight to an affidavit of an agency con-
cerning the agency’s determination as to . . . subsection (b),"
which enumerates the FOIA exemptions.). Accordingly, we
find that these affidavits, together with the Army’s approval,
establish the requisite agreement, beginning on May 14, 2010,
to terminate Pinnacle’s property management contracts at
FBFC and FBRC.7 Furthermore, the Army’s declarations
clearly explain that terminating Pinnacle was in the public
interest. Thus, we find that communications between Clark
and the Army occurring after May 14, which include the Cat-
egory B communications, are protected by the common inter-
est doctrine, qualify as intra-agency communications, and,
therefore, fall within Exemption 5.
  7
    This agreement, on May 14, makes the Category B communications
distinguishable from the pre-November 2005 communications in Hunton
& Williams, for which a remand was ordered. In Hunton & Williams, we
divided the communications at issue in that FOIA action into two groups,
depending on whether they occurred before or after November 2005, when
the Department of Justice moved to join in pending litigation and made
other explicit expressions of joint legal interest with a non-governmental
litigant. Prior to November 2005, the record revealed that the parties’
communications involved nothing more than an "exchange[ of] declara-
tions" and "proposed pleadings," with an eye toward "persuading DOJ to
become involved in the . . . litigation." 590 F.3d at 285. We remanded the
case with regard to those communications for the district court to "deter-
mine the point in time when DOJ decided that the public’s interest con-
verged with [the private litigant’s] interest . . . , [the time] that it wanted
[the private litigant] to prevail in its litigation, and [the time] that it would
assist [the private litigant] in doing so." Id. at 288. Part of our concern was
the "danger" that "mere lobbying efforts" would "be removed from
FOIA’s reach." Id. at 285.
   Those concerns are not present in the instant appeal, in large part
because the Army and Clark were already business partners prior to the
events central to this case. Hunton & Williams presents a very different
circumstance where, prior to November 2005, the government was a mere
customer of the non-governmental litigant. Additionally, we know the def-
inite time when the Army and Clark’s legal interests officially converged.
Because all of the Category B communications occurred after that time,
they cannot be characterized as mere pre-decision lobbying efforts, as Pin-
nacle suggests.
16     AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY
                                   2.

   We briefly address Pinnacle’s remaining argument. Relying
on Klamath, Pinnacle argues that Clark’s self-interest in ter-
minating Pinnacle’s contracts precludes application of
Exemption 5—presumably regardless of whether the common
interest doctrine would apply—because "communications
with federal agencies . . . qualify as ‘intra-agency’ communi-
cations only when they c[o]me from parties completely
devoid of any self-interest." Brief of Appellant at 22.8 Klam-
ath did not address the common interest doctrine, and we
have previously stated that Klamath does "not impact the . . .
situation . . . where the two parties [to a communication] share
a unitary interest in achieving a litigative outcome and result."
Hunton & Williams, 590 F.3d at 279. Nevertheless, to provide
clarification, we briefly discuss the interplay between the self-
interest of a non-governmental party on the one hand, and the
public interest on the other.

   In Klamath, documents passed between Indian tribes and
the Bureau of Indian Affairs (the "Bureau") concerning the
allocation of a limited water resource, and non-tribal associa-
tions seeking the use of the same limited water source filed
a FOIA request with the Bureau. The Supreme Court found
that the documents did not satisfy the intra-agency require-
ment of Exemption 5 because the Indian tribes were "self-
advocates at the expense of others seeking benefits inadequate
to satisfy everyone." 532 U.S. at 12. In reaching this conclu-
sion, the Court distinguished the Indian tribes from a paid
consultant who provides advice to a governmental agency in
order to assist that agency in carrying out its own functions.

     In Hunton & Williams, we elaborated on this distinction by
  8
   Pinnacle does not explain what Clark stood to gain by terminating Pin-
nacle’s property management contracts. For the sake of the argument,
however, we will assume that Clark had a self-interest in terminating Pin-
nacle as property manager of FBFC and FBRC.
      AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY                17
focusing on whether communications further the public inter-
est. In that case, a technology company sued the manufacturer
of BlackBerry smartphones ("RIM") for patent infringement.
While an appeal from an injunction was pending, RIM con-
tacted officials in the federal government to impress upon
them that "RIM and the federal government had a mutual
interest in opposing the BlackBerry injunction because the
injunction would interfere with the federal government’s
BlackBerry use." 590 F.3d at 275. In considering the applica-
tion of Exemption 5, we found RIM’s self-interest to be
immaterial in light of the public interest at play, concluding
"[i]t d[id] not matter that RIM was motivated by the commer-
cial benefit that would accrue to it if it succeeded in opposing
the BlackBerry injunction while the government was moti-
vated by concern for the public interest." Id. at 282. Distin-
guishing Klamath, we further noted that "Klamath addressed
the case of self-interested parties attempting to persuade the
government to adopt a particular policy, but those concerns
are no longer in play once the government is actually per-
suaded that the policy is in the public interest." Id. at 279.

   The communications in Category B occurred after the
Army was persuaded that it was in the public interest to termi-
nate Pinnacle’s contracts and initiate litigation. See Buchholz
Decl. at J.A. 69 ("The actions Clark has taken benefit Sol-
diers, and thus they are in the Army’s interests."); Calcara
Decl. at J.A. 771-72 ("[T]he Army would not have approved
Clark’s request to engage in the state court litigation if it did
not feel that a successful litigation outcome would benefit . . .
the Army."). Therefore, in light of Hunton & Williams,
because terminating Pinnacle was in the public interest
according to the Army, Clark’s self-interest in terminating
Pinnacle does not preclude a finding that communications
between Clark and the Army may qualify as intra-agency
communications. Klamath is no barrier to the result we reach.9
  9
  Pinnacle finally advances a separate but general argument that the
Army did not satisfy its burdens of proof under FOIA and that the district
18    AMERICAN MANAGEMENT SERVICES v. DEP’T OF THE ARMY
                                  IV.

  For the foregoing reasons, we affirm the district court’s
grant of summary judgment.

                                                          AFFIRMED




court did not subject the Army to these burdens in granting summary judg-
ment. We believe we have addressed the former contention in the preced-
ing sections of this opinion. The latter contention, if true, would not
determine the outcome of this case on appeal because "the district court
is entitled to no deference" from us. Wickwire Gavin, P.C., 356 F.3d at
591.